DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rudeen, et al. (US 2006/0081712, herein Rudeen) in view of Olmstead, et al. (US 2013/0020391,1 herein Olmstead).2	Regarding claims 1 and 19, Rudeen teaches a code reading device and method3 for the parallel reading of a plurality of codes on a plurality of objects arranged next to one another, the code reading device and method comprising: 	a camera unit having at least one camera head for recording an image of the objects (paragraph 0033: imaging sensor 12), 	a control and evaluation unit that is configured to localize code zones of the codes in the image and to read the code information of the codes (paragraph 0100), and 	a hand reading unit for reading codes to subsequently read codes not read by means of the camera unit and to transfer the subsequently read code information to the control and evaluation unit (paragraph 0050).	Rudeen does not explicitly teach a display unit to present the image and to mark the read codes and/or objects having read codes.	Olmstead teaches a display unit to present the image and to mark the read codes and/or objects having read codes (paragraph 0061: display screen 150).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Rudeen and Olmstead, because such a combination gives the user more control over the device and method.	Regarding claim 3, Olmstead further teaches the objects are located in a conveying unit (paragraph 0054).	Regarding claim 4, Olmstead further teaches the objects are packs each having a unique code (paragraph 0003).	Regarding claim 5, Olmstead does not explicitly teach the packs are for one of medicinal products and cigarettes, but does state that the packs are retail items (paragraph 0003).	The Examiner takes Official Notice that medicinal products and cigarettes are retail items, thus implicitly taught be Olmstead.	Thus, it would have been obvious to one having ordinary skill in the art at the time of invention to further modify Rudeen in view of Olmstead, because medicinal products and cigarettes give the device and method a broader use.	Regarding claim 6, Rudeen further teaches the control and evaluation unit is configured to recognize the respective objects as a rectangle of detected edges (paragraph 0033).	Regarding claim 7, Olmstead further teaches the control and evaluation unit is further configured to count the respective objects (paragraph 0165).	Regarding claim 14, Olmstead further teaches the camera unit has a changeable lighting unit, and wherein the control and evaluation unit is configured to record the objects multiple times under different lighting for the parallel reading of the codes (paragraph 0073).	Regarding claim 15, Olmstead further teaches the changeable lighting unit has a plurality of illumination modules (paragraph 0073).	Regarding claim 16, Olmstead further teaches the control and evaluation unit is configured to record the objects multiple times under lighting from different directions (paragraph 0073).
Allowable Subject Matter
Claims 2, 8-13 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.4
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 As cited in Applicant’s IDS dated 12/9/20.
        2 In addition to the cited portions of teach reference, please see also the associated figures.
        3 The device carries out the claimed method.
        4 The Examiner can also be reached at matthew.mikels@uspto.gov.